PER CURIAM.
Defendant, Willie Ware Clark, was charged by bill of information with armed robbery in violation of La.R.S. 14:64. After trial by jury, defendant was found guilty as charged and sentenced on June 13, 1983, to imprisonment for eight years at hard labor, without benefit of probation, parole or suspension of sentence.
On October 14, 1983, defendant filed a “Motion for Out-of-Time Appeal” with the district court. The district court granted the motion ex parte, ordering the appeal returnable to this Court on November 13, 1983.
For the reasons explained in State v. Davis, 457 So.2d 848 (La.App. 1st Cir.1984) the trial court was without authority to grant an out-of-time appeal ex parte due to a lack of jurisdiction. Therefore, this matter is dismissed. Defendant’s proper remedy is as noted in State v. Davis, supra.
APPEAL DISMISSED.